Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1, 4, 5, 10, 12, 16, 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Agarwal (US 2020/0012604), in view of Cen et al. (US 7,600,078) (hereafter Cen).
As per claim 1, Agarwal teaches a device (fig. 1, “105”) connected to a host processor
(fig. 1, 145) via a bus (fig. 1, 189), the device comprising: 
an accelerator circuit (fig. 1, 125) configured to operate based on a message received from the host processor ([0018]); and 
a controller configured to control access ([0019]) to a memory connected to the device (fig. 1, 130), 
wherein the controller is further configured to, in response to a request received from the accelerator circuit, provide a first message requesting resolution of coherence to the host processor ([0019] accelerator logic 125 and circuitry 129 may communicate using, for example, a coherent interconnect protocol for various functions, such as coherent requests and memory flows with host processor 145 via the interface logic 113 and circuitry 127).
Agarwal does not explicitly teach wherein the controller specifically operates on a read request by also prefetching the requested data concurrently with seeking the resolution of coherence from the host processor.
However, Cen teaches wherein a controller specifically operates on a read request by also prefetching the requested data concurrently with seeking the resolution of coherence from the host processor (abstract; col. 1, lines 6-43; also col. 2, lines 6-23).
It would have been obvious before the effective filing date of the claimed invention to have combined the read request by prefetching taught by Cen with the controller of Agarwal because the prediction of data reduces latencies and increases performance because this data is readily available for use (col. 1, lines 15-22).
As per claim 4, the combination of Agarwal and Cen teaches wherein the controller is further configured to: 
be set to a host bias mode or a device bias mode by the host processor (Agarwal, fig. 5, 520), 
provide the first message to the host processor (Agarwal, [0019]), and 
prefetch the first data in response to the read request received in the host bias mode (Agarwal, fig 5 teaches the host bias mode and Cen teaches prefetching in response to reads, col. 1, lines 15-22).
As per claim 5, the combination of Agarwal and Cen teaches wherein the controller, in response to the read request in the device bias mode (Agarwal, fig. 5; Cen col. 1, lines 10-25), is further configured to: 
read the first data from the memory (col. 1, lines 10-27), and 
provide the first data to the accelerator circuit (Agarwal teaches providing data to an accelerator circuit and Cen teaches reading memory).
As per claim 10, Agarwal teaches a system comprising: 
a host processor comprising at least one core configured to execute instructions (fig. 1, 105); 
a device connected to the host processor via a bus and configured to be set to a host bias mode or a device bias mode (fig. 5, 520); and 
a memory connected to the device and configured to be accessed by the host processor through the device (fig. 1, 130), 
wherein the device is further configured to, in the host bias mode, provide a first message requesting resolution of coherence to the host processor ([0019], accelerator logic and circuity may communicate using, for example, a coherent interconnect protocol for various functions, such as coherent requests and memory flows with host processor via interface logic and circuitry; [0038] to maintain coherence the host processor first acquires ownership of the line).
Agarwal does not explicitly teach wherein the device is further configured to prefetch first data from the memory before receiving, from the host processor, a second message indicating completion of the resolution of coherence.
However, Cen teaches wherein the device is further configured to prefetch first data from the memory before receiving, from the host processor, a second message indicating completion of the resolution of coherence (see col 1, lines 6-43 also see fig. 1 regarding timing of prefetching).
It would have been obvious before the effective filing date of the claimed invention to have combined the read request by prefetching taught by Cen with the controller of Agarwal because the prediction of data reduces latencies and increases performance because this data is readily available for use (col. 1, lines 15-22).
As per claim 12, Agarwal teaches wherein the device is further configured to, in the device bias mode, omit to provide the first message to the host processor and read the first data from the memory (As illustrated in fig. 5).
As per claim 16, Agarwal teaches a method of operating a device connected to a host processor via a bus (fig. 1), the method comprising: 
setting a host bias mode (fig. 5, 520) as a mode for accessing a memory connected to the device (fig. 1, 130); 
providing, to the host processor via the bus, a first message requesting resolution of coherence on a region in the memory corresponding to an address ([0019], accelerator logic 125 and circuitry 129 may communicate using, for example, a coherent interconnect protocol for various functions, such as coherent requests and memory flows with host processor 145 via interface logic 113 and circuitry 127; [0038] to maintain coherence the host processor first acquires ownership of the line); 
Agarwal does not explicitly teach prefetching first data from the region in the memory based on the address; and 
receiving, from the host processor via the bus, a second message indicating completion of the resolution of coherence on the region in the memory,
wherein the prefetching of the first data starts before the receiving of the second message.
However, Cen teaches prefetching first data from the region in the memory based on the address; and receiving, from the host processor via the bus, a second message indicating completion of the resolution of coherence on the region in the memory, wherein the prefetching of the first data starts before the receiving of the second message (col. Q, lines 6-43 and col. 2, lines 6-23 along with abstract).
It would have been obvious before the effective filing date of the claimed invention to have combined the read request by prefetching taught by Cen with the controller of Agarwal because the prediction of data reduces latencies and increases performance because this data is readily available for use (col. 1, lines 15-22).
As per claim 17, the combination of Agarwal and Cen teaches detecting, from the memory, a trigger of a read on the region in the memory (Agarwal, [0019]), 
wherein the providing of the first message and the prefetching of the first data are performed in response to the detecting of the trigger (Agarwal, fig 5 teaches the host bias mode and Cen teaches prefetching in response to reads, col. 1, lines 15-22).
Claim(s) 2, 3, 11, 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over the combination of Agarwal and Cen as applied to claim 1 above, and further in view of Das Sharma et al. (US 2019/0065426) (hereafter Das).
As per claim 2, the combination of Agarwal and Cen teaches all the limitations of claim 1.  The combination does not explicitly teach wherein the controller is further configured to receive a second message indicating completion of the resolution of coherence from the host processor and provide the first data to the accelerator circuit in response to the second message.
However, Das teaches wherein the controller is further configured to receive a second message indicating completion of the resolution of coherence from the host processor and provide the first data to the accelerator circuit in response to the second message ([0066], the interface logic may determine a message sent in response to the request may be a coherent message.  The interface logic may process the message in accordance with the coherent interconnect protocol and send the coherent message to the ling controller and multi-protocol multiplexer to send to the coupled device; [0068] describing the use of accelerators.  
It would have been obvious before the effective filing date of the claimed invention to have combined the second message of Das with the system and method of the combination of Agarwal and Cen because it provides a means of enabling components and/or devices from different vendors to inter-operate in an open architecture, spanning multiple market segments ([0021]).
As per claim 3, Das teaches wherein the controller is further configured to provide the first message to the host processor via the bus based on a first protocol and receive the second message from the host processor via the bus based on a second protocol, and 
wherein the host processor is configured to access the memory through the bus and the controller based on the second protocol ([0064], different interconnect protocols may be utilized to process the messages).
As per claims 11, the combination of Agarwal and Cen teaches all the limitations of claims 10.  The combination does not explicitly teach wherein the device is further configured to provide the first message to the host processor via the bus based on a first protocol and receive the second message from the host processor via the bus based on a second protocol, and 
wherein the host processor is configured to access the memory through the bus and through the device based on the second protocol.
However, Das teaches wherein the device is further configured to provide the first message to the host processor via the bus based on a first protocol and receive the second message from the host processor via the bus based on a second protocol, and 
wherein the host processor is configured to access the memory through the bus and through the device based on the second protocol ([0064]).
It would have been obvious before the effective filing date of the claimed invention to have combined the second message of Das with the system and method of the combination of Agarwal and Cen because it provides a means of enabling components and/or devices from different vendors to inter-operate in an open architecture, spanning multiple market segments ([0021]).
As per claim 18, the combination of Agarwal and Cen teaches all the limitations of claim 16.  The combination does not explicitly teach wherein the providing of the first message comprises providing the first message to the host processor based on a first protocol, 
wherein the receiving of the second message comprises receiving the second message from the host processor based on a second protocol, and 
wherein the method further comprises receiving a third message for accessing the memory, from the host processor based on the second protocol.
However, Das teaches wherein the providing of the first message comprises providing the first message to the host processor based on a first protocol, 
wherein the receiving of the second message comprises receiving the second message from the host processor based on a second protocol, and 
wherein the method further comprises receiving a third message for accessing the memory, from the host processor based on the second protocol ([0064]).
It would have been obvious before the effective filing date of the claimed invention to have combined the second message of Das with the system and method of the combination of Agarwal and Cen because it provides a means of enabling components and/or devices from different vendors to inter-operate in an open architecture, spanning multiple market segments ([0021]).
Claim(s) 6-9, 13-15 and 19-21 is/are rejected under 35 U.S.C. 103 as being unpatentable over the combination of Agarwal and Cen as applied to claim 1 above, and further in view of Steely, JR et al. (US 2005/0154836) (hereafter Steely).
As per claims 6, 13, and 19 the combination of Agarwal and Cen teaches all the limitations of claims 1, 10 and 16.  The combination does not explicitly teach a buffer configured to store a copy of the first data that is prefetched, 
wherein the controller is further configured to provide the copy of the first data stored in the buffer to the accelerator circuit.
However, Steely teaches a buffer configured to store a copy of the first data that is prefetched, 
wherein the controller is further configured to provide the copy of the first data stored in the buffer to the accelerator circuit (abstract; fig. 1, 12, 14; fig. 2; fig. 5).
It would have been obvious before the effective filing date of the claimed invention to have combined the buffer of Steely with the method and device of the combination of Agarwal and Cen because it provides data in a more accessible memory location and anticipates the data will be required significantly reducing the access time for the required data ([0003]).
As per claims 7, 14, and 20, Steely teaches wherein the buffer is further configured to store ready information indicating whether the copy of the first data stored in the buffer is valid ([0027]), and 
wherein the controller is further configured to, based on the ready information when a second message indicating completion of the resolution of coherence is received from the host processor ([0007], coherent signal) provide the copy of the first data stored in the buffer to the accelerator circuit or wait for reception of the first data from the memory (As illustrated in fig. 3).
As per claims 8, 15 and 21, the combination of Agarwal and Cen teaches all the limitations if claims 1, 10 and 16.  The combination does not explicitly teach wherein the memory comprises a higher-level memory and a lower-level memory, and 
wherein the controller is further configured to prefetch the first data by copying data from the lower-level memory to the higher-level memory as a copy of the first data.
However, Steely teaches wherein the memory comprises a higher-level memory and a lower-level memory, and 
wherein the controller is further configured to prefetch the first data by copying data from the lower-level memory to the higher-level memory as a copy of the first data.
It would have been obvious before the effective filing date of the claimed invention to have combined higher and lower level memory of Steely with the method and device of the combination of Agarwal and Cen because it provides data in a more accessible memory location and anticipates the data will be required significantly reducing the access time for the required data ([0003]). 
As per claim 9, the combination of Agarwal, Cen and Steely teaches wherein the controller is further configured to provide the copy of the first data to the accelerator circuit in response to a second message indicating completion of the resolution of coherence, the second message being received from the host processor (Agarwal teaches the use of an accelerator; Steely, fig. 3 teaches providing a copy in response to a second message, i.e. coherent signal).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GURTEJ BANSAL whose telephone number is (571)270-5588. The examiner can normally be reached M-F 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Reginald Bragdon can be reached on (571)-272-4204. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/GURTEJ BANSAL/            Primary Examiner, Art Unit 2139